DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's amendment to Claims and Remarks filed on March 23, 2021 and Supplemental amendment to Claims filed on May 5, 2021 ( as a result of phone conversation with Applicant's representative Veronica Vasu) is acknowledged. 
2.2. Claims 28-38 have been canceled. Claims 10 – 18 are active .Claims 19- 27 have been withdrawn.  
2.3.	Claims 10-27 have been amended for clarity and to specify that polyol and citric acid used in pre-reacted product in specific ratio. Support for both amendments was found in Applicant's Specification ( see for example PG PUB US 2018/0312661: [0016], [0017], [0056] and other paragraphs). Therefore, no New Matter has been added as a result of both Amendments.
3.	Upon consideration of Applicant's amendments to Claims,  Examiner concluded that Applicant’s claimed subject matter as Fibrous insulation product  comprising binder, wherein binder comprises specify  amount of pre-reacted product of citric acid with polyol, wherein citric acid and polyol are being present in specified mole ratio, is novel and unobvious over the Prior art of Record ( see Reasons for Allowance below). Therefore, Claims 10 – 18 are allowed.

REASONS FOR ALLOWANCE

As stated above, Applicant’s claimed subject matter directed to Fibrous insulation product  comprising binder which comprises specific amount of pre-reacted product of citric acid with polyol, wherein citric acid and polyol are being present in specified mole ratio in novel and unobvious over the Prior art of Record. In this respect, note that the closest Prior art of Record- Norlander ( US 6,176973) teaches the use of pre-reacted product in composition for aqueous binders suitable for different fiber related applications, but fails to teach, by itself or in combination with  Jaffrennou et al. ( WO 2009/0809380), binder which comprises pre-reacted product of citric acid with a polyol in specified mole ratio.
	Therefore, Claims 10- 18 are allowed.

Election/Restrictions
5.	Claims 10 -19 are allowable. The restriction requirement , as set forth in the Office action mailed on February 12, 2020  between Group (I) and Group(II),  has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group (II) ( Claims 19-27)   is withdrawn because Claims 19 -27 are required all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
6.	Authorization for this examiner’s amendment was given in an interview with Applicant's representative Veronica Vasu during on May 5, 2021.
The application has been amended as follows: 
Rejoined previously withdrawn Claims 19-27.

Conclusion
7.      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENNADIY MESH/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763